                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF OKLAHOMA

 IN RE:
                                                               Case No.: 21-80488-TRC
 JAMES G WILSON,                                               Chapter 7

        DEBTOR.


       MOTION FOR RELIEF FROM AUTOMATIC STAY AND ABANDONMENT OF
     PROPERTY AND BRIEF IN SUPPORT THEREOF AND NOTICE OF OPPORTUNITY
                               FOR HEARING

       COMES NOW SELECT PORTFOLIO SERVICING, INC., AS SERVICER FOR MEB LOAN

TRUST, (hereinafter referred to as Movant) and pursuant to the provisions of Title 11 U.S.C. Section 361,

362 and 554, moves the Court to grant it relief from the automatic stay and order of abandonment of the

subject property. In support of its Motion, Movant alleges, and states as follows:

       1. That the original makers, Debtor and Suzanne Wilson, for a good and valuable consideration,

made, executed and delivered to the Payee a certain written promissory note; a true copy of said note is

hereto attached, and made a part hereof.

       2. As a part of the same transaction, and to secure the payment of said note and the indebtedness

represented thereby, the said makers, being then the owners of the real estate hereinafter described, made,

executed and delivered to the Payee, a real estate mortgage in writing, and therein and thereby mortgaged

and conveyed to said mortgagee the following described real estate situated in Rogers County, State of

Oklahoma, to-wit:

           Lot 14 in Country Aire Estates, a subdivision in Section 10, Township 21 North,
           Range 17 East of the I.B. & M., Rogers County, Oklahoma, according to the
           recorded plat thereof less and except that strip or Parcel of Lot 14 deeded to the State
           of Oklahoma recorded in Book 1047 at Page 132 of the records of the county clerk
           of Rogers County, Oklahoma. a/k/a 20852 S Shannon Dr, Claremore, OK 74019

with the buildings and improvements and the appurtenances, hereditaments and all other rights thereunto
appertaining or belonging, and all fixtures then or thereafter attached or used in connection with said

BT - 202146-02

     Case 21-80488        Doc 14     Filed 08/25/21 Entered 08/25/21 10:20:00              Desc Main
                                       Document     Page 1 of 3
premises. A true and correct copy of said mortgage is attached hereto and made a part thereof.
        3. As the holder of the Note, Movant is duly authorized to bring this action.

        4. Default has been made upon said note and mortgage. As of July 7, 2021, the loan is due for the

January 25, 2018, and subsequent payments with an outstanding principal balance of $43,737.71. Debtor

has stated his intent to surrender the property (Doc. 1, p. 10).

        5. The mortgage of Movant constitutes a valid lien against the mortgaged property, prior and

superior to any right, title, lien, estate or interest of the Debtor or Estate.

        6. Movant will suffer irreparable injury, loss and damage unless the automatic stay is terminated so

as to permit Movant to commence with its foreclosure action.

        7. Notice of the Motion will be afforded to the Trustee, the Debtor and to all parties claiming an

interest in the subject property as listed below.

        8.      Debtor and Suzanne Wilson were divorced by Order of the District Court of Rogers

County, State of Oklahoma, Case No. FD-2008-441 entered February 26, 2009 and Suzanne Wilson

departed this life July 27, 2016.

        WHEREFORE, Movant requests that Movant, through its agents, servicers and representatives is

permitted to contact Debtor and/or Debtor's counsel for the purpose of engaging in discussions and

consideration for possible loss mitigation options, solutions and/or resolutions with regard to the

underlying mortgage and note, including, but not limited to loan modification or other loss mitigation

alternatives.

        WHEREFORE, Movant moves the Court for an Order vacating or modifying the automatic stay

herein as provided by 11 U.S.C. Section 362 and directing the Trustee herein to abandon the mortgaged

property as authorized by 11 U.S.C. Section 554 so as to permit Movant and other interested parties to

enforce their liens against the mortgaged property




BT - 202146-02

     Case 21-80488          Doc 14      Filed 08/25/21 Entered 08/25/21 10:20:00          Desc Main
                                          Document     Page 2 of 3
                                          SELECT PORTFOLIO SERVICING, INC., AS
                                          SERVICER FOR MEB LOAN TRUST

                                    By:


                                           MATTHEW J. HUDSPETH - #14613
                                           JIM TIMBERLAKE - #14945
                                           Baer Timberlake
                                           P.O. Box 18486
                                           Oklahoma City, OK 73154
                                           Telephone: (405) 842-7722
                                           Fax: (405) 848-9349
                                           mhudspeth@baertimberlake.com
                                           Attorney for Movant




BT - 202146-02

    Case 21-80488   Doc 14   Filed 08/25/21 Entered 08/25/21 10:20:00   Desc Main
                               Document     Page 3 of 3
